Citation Nr: 0007325	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-06 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for a heart 
condition. 

3.  Entitlement to a rating in excess of 10 percent for 
otitis, externa.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from January 1945 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a rating decision dated in May 1946, the regional 
office (RO) denied entitlement to service connection for 
heart murmur.  The veteran did not submit a timely notice 
of disagreement and the May 1946 decision became final.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  The veteran's 
current claim for service connection for cardiovascular 
disease is deemed to be a new claim, and will be decided 
on a de novo basis.  Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) (a claim based on a new diagnosis is a new 
claim).  Consideration of the veteran's claim on a basis 
different from that of the RO is not considered 
prejudicial, since the veteran and his representative have 
made arguments based on the merits of the claim 
throughout.  Further, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has essentially held that it is not 
prejudicial for the Board to make an initial determination 
as to the well groundedness of a claim, when the RO 
considered the claim only on the basis of new and material 
evidence.  Elkins v. West, 12 Vet App 209 (1999); Winters 
v. West, 12 Vet App 203 (1999).


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between 
bilateral hearing loss and any disease or injury in 
service.

2.  There is no competent evidence of a nexus between any 
currently diagnosed heart condition and any disease or 
injury in service.

3.  The veteran's otitis externa is manifested by 
objective medical evidence of fluid and flakes without 
evidence of otomycosis, and by subjective complaints of 
occasional discharge of the ears with itching.  There is 
no evidence of an unusual or exceptional disability 
picture.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
heart condition is not well grounded.  38 U.S.C.A. § 5107.  

3.  The criteria for a rating in excess of 10 percent of 
otitis externa have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87a, 
Diagnostic Code 6210 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss 

The veteran's service records are negative for complaints, 
treatment or diagnosis of hearing loss.  On his separation 
examination dated in May 1946, the veteran's hearing was 
shown to be 15/15 whispered voice, bilaterally and 15/15 
spoken voice, bilaterally.  There was no disease or defect 
noted. 

During a VA examination in July 1949, it was noted that 
the hearing was 20/20 whispered voice, bilaterally.

VA audiometric examinations dated in October 1993 and May 
1997 show bilateral sensorineural hearing loss as defined 
in 38 C.F.R. § 3.385 (1999).

Pertinent Law and Regulations

The threshold question that must be resolved with regard 
to the veteran's claim of service connection is whether 
the veteran has presented evidence that the claims are 
well grounded. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, meaning it appears to be meritorious.  
Murphy, 1 Vet. App. at 81.  An allegation of a disorder 
that is service connected is not sufficient; the veteran 
must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that: A well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable 
of substantiation.  Such a claim need not be conclusive 
but only possible to satisfy the initial burden § 5107(a).  
For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease 
or injury and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible 
is required.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Under applicable laws and regulations, service 
connection requires evidence that the disease or disorder 
was incurred in or aggravated by service or that the 
disorders are otherwise attributable to service.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(d) (1999).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all 
of the evidence establishes that such disease was incurred 
in service.  Cosman v. Principi, 3 Vet. App. 303, 305 
(1992); 38 C.F.R. § 3.303(d).

Under the provisions of 38 C.F.R. § 3.303(b), chronic 
disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity 
is established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition 
as to which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened 
on the basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, 
and competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

A secondary service connection claim is well grounded only 
if there is medical evidence to connect the asserted 
secondary condition to the service-connected disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that 
lay evidence linking a fall to a service-connected 
weakened leg sufficed on that point as long as there was 
"medical evidence connecting a currently diagnosed back 
disability to the fall"); Jones (Wayne) v. Brown, 
7 Vet. App. 134, 136-37 (1994) (lay testimony that one 
condition was caused by a service-connected condition was 
insufficient to well ground a claim).

Under 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, and 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

In Hensley v. Brown, 5 Vet. App. 155, 160 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
held that regardless of when the criteria of 38 C.F.R. § 
3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

In the case of a veteran serving for ninety days or more 
during a period of war or on active duty subsequent to 
December 31, 1946, a chronic disease becoming manifest to 
a degree of 10 percent or more within one year from the 
date of separation from such service will be presumed to 
have been incurred in such service.  38 U.S.C.A. §§ 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Sensorineural hearing loss, as an organic disease of the 
nervous system, is considered a chronic disease. 38 C.F.R. 
§ 3.309(a). 



Analysis

The veteran asserts that he has bilateral hearing loss as 
the result of noise exposure during active duty.  He is 
competent to report such an incident.  Falzone v. Brown, 8 
Vet. App. 398 (1995).  There is also competent evidence of 
current hearing loss for VA purposes in the form of the 
reports of audiometry testing at VA and service department 
facilities.

The Board notes that there is no competent evidence of 
hearing loss during service or within one year of the 
veteran's separation from service.  The veteran's main 
contention is that he has developed hearing loss secondary 
to the service connected otitis externa.  While there is 
competent evidence of current hearing loss as defined by 
VA, there is no competent evidence linking that hearing 
loss to the otitis externa or any other disease or injury 
in service.  In the absence of competent evidence of such 
a nexus, the claim is not well grounded.

As no competent medical evidence has been submitted 
relating the veteran's current hearing loss to his period 
of service, there is no competent evidence of a nexus 
between the current hearing loss and service.  In the 
absence of such evidence, the claim for service-connection 
is not well grounded, and service connection must be 
denied.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him 
in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  Under the provisions of 38 U.S.C.A. § 5103(a) 
(West 1991), if a claimant's application for benefits is 
incomplete, VA shall notify the claimant of the evidence 
necessary to complete the application.  The Court has 
interpreted this statute as imposing an obligation on VA, 
depending on the facts of the case, to inform claimants of 
the evidence needed to render their claims well grounded.  
Robinette v. Brown, supra.

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, the 
veteran has not reported such evidence.  VA has 
accordingly complied with its duty under § 5103.

Cardiovascular disease

The veteran's January 1945 examination for entrance into 
service shows systolic murmur, functional, not 
disqualifying.  In May 1945, the veteran was seen with 
complaint of heart murmur.  On examination, there was 
slight murmur following nine to ten seconds of exercise, 
this disappeared however, after five minutes of rest.  The 
veteran's May 1946 separation examination a normal 
cardiovascular system.  Additionally noted were the 
conditions of arteries, character of pulse, and heart, 
which were all normal.  

VA examination dated in July 1949 showed that the veteran 
had a normal cardiovascular system.  

Medical records dated from July 1963 to April 1964 show 
that the veteran was seen for paroxysmal tachycardia, 
auricular and duodenal ulcer.  

Medical records dated in September 1970 show that the 
veteran was seen for recurrent spells of palpitation and 
dizziness.  The diagnoses included recurrent episodic 
tachycardia due to uncertain causes, hypertension, 
possibly hypertensive vascular disease only, stuffy nose, 
and possible allergic rhinitis.

Medical records dated from November 1980 to October 1994 
show no treatment for a cardiovascular disability.  

Medical records dated from February to March 1991 from 
Baylor University Medical Center (BUMC) show that the 
veteran was diagnosed with bilateral carotid artery 
stenosis and subsequently underwent left carotid 
endarterectomy.  In March, the veteran underwent right 
carotid endarterectomy with intraluminal shunt, dacron 
patch angioplasty, resection of redundant internal carotid 
artery with end to end anastomosis and subsequent dacron 
patch angioplasty.  The veteran's medical history was 
significant for hypertension.  A review of his systems was 
otherwise negative for cardiac disease.  

Medical records dated in April 1994 from BUMC show that 
the veteran was diagnosed with angina pectoris and 
underwent left internal mammary artery to the left 
anterior descending and a saphenous vein to the obtuse 
marginal.  

Medical records dated from July 1994 to May 1995 show that 
veteran was seen for arteriosclerotic heart disease and 
hernia problems.  

A carotid scan taken in August 1994 at Texas Vascular 
Center showed the right and left carotid arteries with no 
significant stenosis or ulceration identified post 
endarterectomy.  Mild diffuse intimal hyperplastic changes 
and normal anterograde vertebral artery flow, bilaterally 
was reported. 

Medical records dated in July 1995 from BUMC show that the 
veteran was admitted for ventral hernia repair.   The 
veteran was also diagnosed with chronic lung disease in 
July 1995.  

In a lay statement dated in December 1996, the veteran's 
aunt reported that during the veteran's period of service 
he was hospitalized.  She could not recall the particulars 
but reported that his hospitalization had something to do 
with his heart.  She reported that she was aware of his 
difficulties during the past few years.  

The veteran was accorded a VA disease of the heart 
examination in May 1997.  At that time he reported he 
reported that on induction, he was told that he had a 
rapid heart rate.  He was also told he had a heart murmur.  
He reported several episodes of tachycardia with dyspnea.  
He developed hypertension in 1968.  In 1994, he developed 
angina and shortness of breath when he was diagnosed with 
arteriosclerotic heart disease.  The examiner noted that 
he had some suggestion of mild intermittent claudication 
due to arterial insufficiency in his lower extremities.  
He opined that on admission to service, the veteran did 
not have a significant cardiac disease and he only 
developed arterial sclerotic heart disease many years 
afterwards and it was not related to his service time.  

On examination, the veteran's blood pressure was described 
as controlled at 140/88.  There were no cardiac murmurs.  
The heart was not enlarged.  There was evidence of faint 
bruits over the carotid arteries.  The lower extremities 
revealed decreased arterial pulses in his feet.  It was 
noted that there might be a little more arthrosclerosis in 
his vessels and legs.  The impressions were coronary heart 
disease with angina, status post coronary bypass surgery 
with some mild angina not related to service; history of 
hear murmur and rapid heart beat at the time of induction, 
not considered to have cardiac disease, albeit occasional 
episode of rapid heart rate not related to service; 
carotid artery arthrosclerosis and status post bilateral 
endarteriectomies due to hardening of the arteries, not 
related to service, and no cardiac murmurs currently and 
not mentioned in any records of hospitalization or cardiac 
evaluations.  

Analysis

In this case the veteran contends that he has developed 
current heart disease as the result of aggravation of a 
pre-existing murmur during service.  

The record does show a heart murmur discovered on entrance 
into service.  The Board need not reach the questions of 
whether the heart murmur pre-existed service or was 
aggravated in service, because there is no evidence of a 
nexus between any currently diagnosed heart condition and 
the in service heart murmur.

The currently diagnosed heart conditions, to include 
hypertension, constitute chronic diseases.  38 C.F.R. § 
3.309(a) (1999).  However, the currently diagnosed heart 
diseases were not identified during service, thus 
competent evidence would still be necessary to link the 
current heart condition to service.  Savage, 38 C.F.R. § 
3.303(b).

In fact, a VA examiner opined that on admission to 
service, the veteran did not have a significant cardiac 
disease, that he only developed arterial sclerotic heart 
disease many years afterwards and that the heart disease 
was not related to his service time.  No medical 
professional has linked any current cardiovascular disease 
to service.  The veteran has suggested the existence of 
such a link.  However, as a lay person, he is not 
competent to provide an opinion as to what is essentially 
a question of medical causation.  Grottveit.

It might be argued that the record, and the veteran's 
contentions provide competent evidence of a continuity of 
symptomatology.  However, competent evidence would still 
be necessary to link that continuity of symptomatology to 
a specific current cardiovascular disease.  Clyburn v. 
West, 12 Vet. App. 296 (1999).

In the absence of competent evidence of a nexus between a 
current disability and service, the claim is not well 
grounded and must be denied.


Otitis, Externa

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

An evaluation of ten percent is assigned whenever there is 
evidence of swelling, dry and scaly or serous discharge, 
and itching, requiring frequent and prolonged treatment.  
38 C.F.R. § 4.87a, Diagnostic Code 6210.  This is the 
maximum rating that may be assigned under this diagnostic 
code.

The veteran was granted service connection for otitis 
externa on the basis of service department reports of 
treatment for fungus infection, ear canals and VA 
examination reports confirming the presence of otitis 
externa, right chronic.  In May 1997, the veteran reported 
to a VA examiner that he experienced occasional discharge 
from the ear with itching.  He reported that he used 
various ear medications.  On examination, there was 
evidence of fluid and flakes but no evidence of 
otomycosis. 

The veteran is currently assigned a 10 percent disability 
rating for otitis externa, which is evaluated pursuant 38 
C.F.R. § 4.87a, Diagnostic Code 6210.  Under the 
applicable schedular criteria, a 10 percent rating is 
assigned whenever otitis externa is manifested by evidence 
of swelling, dry and scaly or serous discharge, and 
itching, requiring frequent and prolonged treatment.

In exceptional cases where the schedular evaluation is 
found to be inadequate, pursuant to 38 C.F.R. § 
3.321(b)(1), the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension Service may 
approve an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the 
Board had purported to grant an extra-schedular rating, 
the Court stated that a claim for an extra-schedular 
rating must be sent by the Board to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance," but held that the Board's failure to 
so refer to such officials constituted harmless error.  As 
Floyd specifically noted, the "regulation does not 
preclude the Board from considering whether referral to 
the appropriate first-line officials is required."  Ibid.

Moreover, the Court has not read the regulation as 
precluding the Board from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1), or from reaching such a 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337, 
338 (1996).  The question of an extra-schedular rating is 
a component of the appellant's claim for an increased 
rating, Floyd, 9 Vet. App. at 96

In the instant case the RO considered the applicability of 
§ 3.321 in the June 1999 supplemental statement of the 
case.  Accordingly consideration of this question by the 
Board does not prejudice the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran has not 
asserted that his disability warrants an extraschedular 
evaluation, and the record does not suggest such 
entitlement.  The veteran's disability has not required 
any, let alone frequent, hospitalizations.  He has not 
reported, nor is there evidence in the record, that the 
disability has caused marked interference with employment.  
Accordingly, the Board is unable to find that the 
disability is so unusual or exceptional that it would be 
impractical to apply the regular schedular criteria 

Accordingly, as the veteran has attained the maximum 
schedular rating available for otitis externa, and there 
is no evidence or argument that the regular schedular 
criteria are inadequate, an increased disability rating is 
denied.



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a heart condition is denied.  

Entitlement to a rating in excess of 10 percent for otitis 
externa is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

